PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Van Der Meijs et al.
Application No. 16/318,872
Filed: January 18, 2019
Attorney Docket No.: 007938.00266
For: MIRROR ADJUSTMENT ASSISTANCE SYSTEM FOR TRUCKS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 21, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed February 4, 2022. The issue fee was timely paid on February 9, 2022.  Accordingly, the application became abandoned on 
February 10, 2022.  A Notice of Abandonment was mailed February 28, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute statement in compliance with 37 CFR 1.64 for Inventor Huub Van Berlo, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received March 21, 2022.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/JONYA SMALLS/Lead Paralegal Specialist, OPET